Title: From Thomas Jefferson to John McVickar, 30 March 1826
From: Jefferson, Thomas
To: McVickar, John


                        
                        
                            Monticello
                            Mar. 30. 26.
                        
                    I thank you, Sir, for the treatise of mr McCulloch, and your much approved republication of it. long withdrawn from the business of the world, and little attentive to it’s proceedings, I rarely read any thing requiring a very strenuous application of the mind, and none requires it more than the subject of political Economy. I rejoice nevertheless to see that it is beginning to be cultivated in our schools. no country on earth requires a sound intelligence of it more than ours. the rising generation will, I hope be qualified to act on it understandingly, and to correct the errors of their predecessors. with my thanks be pleased to accept the assurance of my great respect
                        Th: Jefferson
                    